USCA4 Appeal: 22-6502      Doc: 8        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6502


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARK XAVIER WALLACE, a/k/a M-EZ, a/k/a Mark Grinage, a/k/a Mark Xavier
        Grinage, II, a/k/a Mark Xavier Lagrand, a/k/a Mark Xavier Wallace, II, a/k/a Louis
        Xavier Joseph, a/k/a Mark Wallace, a/k/a Mark Greenwhich,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Raymond A. Jackson, Senior District Judge. (4:17-cr-00045-RAJ-RJK-
        2; 4:21-cv-00125-RAJ)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Mark Xavier Wallace, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6502         Doc: 8       Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Mark Xavier Wallace seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Wallace has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2